Citation Nr: 0004453	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-33 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability 
on a direct basis and as secondary to service-connected 
disability.  

2.  Entitlement to service connection for frostbite.  

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right heel, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In January 1998, the Board remanded the veteran's claim to 
the RO for additional development.  The case has returned to 
the Board and is ready for further review.  


REMAND


The veteran seeks service connection for a back disability, 
and for frostbite, as well as an increased evaluation for his 
service-connected gunshot wound of the right heel, currently 
rated as 20 percent disabling.  In September 1999, the Board 
received additional VA medical records dated from 1988 to 
1998.  The veteran indicated in a statement attached to the 
records that the records were being submitted in support of 
his low back disability claim which he argued was due to his 
altered gait caused by his right foot disability, and to also 
support his service connection for frostbite and increased 
rating for a right ankle disability claims.  

While some of these records are duplicate copies of records 
previously associated with the claims file and previously 
considered by the RO, some of the records which pertain to 
the veteran's right foot and ankle have not been considered 
by the RO.  Additionally, the veteran has not issue a waiver 
of jurisdiction regarding this evidence.  

This additional evidence may be pertinent to his claims, and 
it has not been considered by the RO.  As noted, the veteran 
has not waived his right to preliminary review by the RO. See 
38 C.F.R. § 20.1304(c) (1999).  

Any pertinent evidence submitted by the veteran or his 
representative must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:



The RO should review the additionally 
submitted pertinent evidence concerning 
the issues on appeal, and readjudicate 
the veteran's claims.  



If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue an SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
unless he is otherwise notified by the RO; however, he is 
free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




